Mr. Chief Justice Moore,
after stating the facts in the foregoing language, delivered the opinion.
The plaintiff, as a witness in her own behalf, testifies that on October 3,1891, she leased, for a term of five years, her mother’s farm, including said forty acres, stipulating to pay as rent therefor one third of the crops grown thereon ; that in July, 1896, intending to leave the premises at the expiration of the lease, she sought to buy other property with a view of making her home elsewhere, and for that purpose went with her mother to examine a tract of land offered for sale, but desiring the plaintiff to remain on the premises, so that she might be near her and care for her in her sickness, her mother persuaded her to buy the interests of the other heirs in the forty acres, saying that she only desired her home and garden, and that the witness could grub out and cultivate the unimproved part; that at her mother’s solicitation she purchased said interests, continued to reside upon the premises, and made valuable improvements thereon, and at all times cared for her *492mother, who was afflicted with stomach trouble that necessitated constant attention; that her brother, haying returned to his mother’s home, began to cut the timber from plaintiff’s land, whereupon the difficulty arose which culminated in this suit. The plaintiff’s husband, as her witness, corroborates her testimony, and says that the defendant told plaintiff at the time she requested her to purchase the interests of the other heirs that any land on the forty acres outside her garden that they could clear and cultivate, she would never molest in the least, and with this understanding the interests were secured. The defendant, as a witness in her own behalf, testifies that she never gave plaintiff any privileges, except to build a small house on the land, and denies that she ever requested her daughter to buy the interests of the other heirs. The defendant at the time of the trial was seventy-six years old, and her memory must necessarily be defective, for we think the testimony of other witnesses conclusively shows, as the court found, that the purchase of said shares was made at her solicitation and for her benefit, that the plaintiff might be near her in order to care for and look after her, and that, relying thereon, the plaintiff made such purchases and improved the property. The testimony also shows that the improvements placed upon the premises are of the value of from six hundred to one thousand dollars.
1. It is contended by defendant’s counsel that this is a suit for the specific performance of a parol contract affecting an estate in real property, and that, plaintiff having been in possession at the time of the alleged agreement, the continued possession is not such a partial performance as to take the contract out of the statute, and that the improvements made upon the premises inured to plaintiff as the reversioner, and hence the court erred in rendering the decree complained of. Plaintiff’s counsel insist, however, that the contract entered into between their client *493and her mother was a parol license upon the faith of which the interests of the heirs was secured, and that, valuable improvements having been made to the premises in reliance upon such license, it had become irrevocable, and no error was committed in protecting the plaintiff’s rights under the agreement. If it be assumed that this is a suit for the specific performance of a contract, the possession of the premises under the lease and the continued possession under the parol agreement are not very important factors when it is remembered that the parties are mother and daughter. When parties are related by affinity or consanguinity, possession of land, under a parol agreement, with the consent of the vendor, may not be sufficient part performance to take the case out of the statute, but the making of valuable improvements by the donee in possession is essential to establish his right to enforce the specific performance of a parol gift of land, and is sufficient for that purpose : Pomeroy, Specif. Perf. § 130; Barrett v. Schleich, 37 Or. 613 (62 Pac. 792). “The acknowledged possession of a stranger on the land of another,” says Mr. Pomeroy in his work on Specific Performance, section 115, quoting from an eminent equity judge, “is not explicable except on the supposition of an agreement, and has therefore constantly been received as evidence of an antecedent contract, and as sufficient to authorize an inquiry into its terms, the court regarding what has been done as a consequence of contract.” The reason for such rule fails in the case of a person who takes possession of the land of his relative, for the possession may have been given as a gratuity, with no thought on the part of the landlord that such possession could be construed as a part performance of a parol agreement. The making of valuable improvements by the person in possession, however, would imply that some authority had been granted for that purpose. Possession alone of land under a verbal contract by a *494stranger is sufficient part performance to take a case out of the statute without the payment of a consideration or making improvements : Pomeroy, Specif. Perf. section 115. In the case of a relative, who is permitted to take possession of land, it is the valuable improvements made by him in connection with the possession that tends to evidence a parol agreement. The possession, therefore, of such a person may, as in the present instance, antedate the parol agreement, the consideration for the agreement being the care and attention which plaintiff was able to bestow upon her mother in consequence of her adjacent residence. The testimony conclusively shows that plaintiff made valuable improvements upon the premises after securing the reversionary interest, and, though the cleared land would inure to her after her mother’s death, it seems unreasonable to suppose that she would have expended from $600 to $1,000 without deriving any benefit therefrom until the happening of that event. The testimony shows that the land cleared and cultivated by the plaintiff was covered with timber, brush, and stumps, and of very little value to the defendant except possibly for pasture. Five acres of this land has been reduced to cultivation, plaintiff has built a good house, woodshed, and other buildings, thus evidencing her reliance upon her mother’s representations and agreement; and,believing that an adequate consideration was given for the privilege granted, the decree is affirmed.
Arrirmed.